470 F.2d 996
In the Matter of George Walter Kingswood and Gerd Kingswood,Bankrupts.George Walter KINGSWOOD and Gerd Kingswood, Appellants,v.Carlyle MICHELMAN, Trustee-Appellee.
No. 72-2100.
United States Court of Appeals,Ninth Circuit.
Dec. 22, 1972.

Joel Mithers (argued), Los Angeles, Cal., for appellee.
Sulmeyer, Kupetz & Alberts, Los Angeles, Cal., for amicus curiae.
Before BARNES, KOELSCH, and ELY, Circuit Judges.
PER CURIAM:


1
The Order of the District Court, D.C. Cal., 343 F.Supp. 498, is reversed and the cause remanded for disposition in line with our opinion In the Matters of Clyde R. James and Michael W. Cedor, 470 F.2d 996 (9th Cir. 1972).